 CONTINENTAL OIL COMPANY165CONTINENTAL OIL COMPANYandINTERNATIONALBROTHERHOOD OFBOILERMAKERS, IRON SHIPBUILDERS AND HELPERSOF AMERICA, AFL,PETITIONER.Case No. 16-RC-705. July 12,1951Decision and OrderUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before John F. White, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.,Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Reynolds, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within themeaning ofthe Act.2.The labor organizations involved claim to represent employeesof the Employer.'3.No question affecting commerce exists concerning the represen-.tation of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitioner wishes to add to its established unit of boilermakersand welders all employees classified as, or doing the work of, riggersin the Employer's refinery at Ponca City, Oklahoma. Both the Inter-venor and Employer object to the proposed severance.On October 1941, on the basis of consent elections, the Petitionerwas selected to represent the Employer's boilermakers and welderswhile the Intervenor was designated the representative of a residualgroup of production and maintenance employees. Since 1941 theIntervenor has bargained for these employees, including the riggers,and in a decision issued in 1944 the Board refused, in view of thiscollective bargaining history, to entertain a petition by a rival unionseeking to break up the residual unit into several.units, including onecomposed of riggers only.3At presentiithe riggers, four inn number,are covered by the existing contract between the Employer and theIntervenor. IIThe Employer and Petitioner each moved that certain statementsby the other beexpunged from the record.These motionswerereferred to the Board by the hearingofficer.In view of the nonprejudicial nature of the protested statements, the motionsare denied.9 Independent Oil WorkersUnionof Oklahoma,CUA, hereinafter called the Intervenor,was permittedto interveneat the hearing._$ 55 NLRB-1157. In that casethe Board dld, however,direct an election for the entirer a dfialunit which was won bythe Intervenor herein,resulting in its certification onOctober 13, 1944.95 NLRB No. 22. 166The work of the riggers' is.priinarily concerned with the tying oitof. heavy equipment to be lifted: ,by, cranes or other devices and withdirecting the lifting and placement operations.There is no appren-ticeship program for the riggers, and in the past such employees have-been recruited as helpers froni"the 'laborer group in the residualunit..The advance from beginner to that of first-class rigger hastaken, in one instance, no more than 5 months, though the averageperiod is nearer a year.There is no particular area in the plant wherethe riggers work but they are employed on various jobs throughoutthe whole refinery and perform their tasks in conjunction with numer-ous other groups and crafts, including the boilermakers and welders.During periods of slack work, some of the riggers have returnedtemporarily to,their` former laborer jobs in the plant.Such inter-change is aided by the seniority system, which provides for a riggeracquiring seniority not only in his rigger classification but plant wideas well.The immediate supervision of the riggers is separate fromThey enjoy the same benefits andworking conditions as the other employees in the residual productionand maintenance unit, and though they may be paid better than theaverage production and niaiintenance employee, the wages of the first-class rigger are less than those 6f*' the second-class boilermaker orwelder.makers and welders who are eingaged primarily in flame and electriccutting, heating, and welding. It is true, as the Petitioner soughtto demonstrate, that the riggers. work in conjunction with the boiler-makers and welders, but such a fact merely establishes that in someoperations there is a functional relationship between the work of thetwo groups of employees. It, does not establish that there is anysimilarity in the skills exercised by the riggers and the boilermakersand welders 4 Furthermore, it appears from the evidence that mostof the riggers'time is spent working with groups and crafts other thanthe boilermakers and welders.In view of the entire record, we believe that the riggers do not con-stitute a skilled craft group.,We further conclude that the riggershay skills dissimilar to those of the boilermakers and the welders.We perceive, therefore, no justification for severing the riggers.fromthe- production and maintenance unit and combining them with theboilermakers and welders s tlcco,rdingly, we find that. the proposedunit is inappropriate, and shall therefore dismiss the petition.4.T.he Dobeckman Company,90 NLRB hp }3.r. .eArmstrong-.Cork Company,89 NLRB 29,ft;Reynolds.. Metal Company,84 .NLRB 85-r" 6Davis & Farber Machine Company,93 NLRB 372 ;Irvington Yarnislt & ,Snsttlat,orCompany,84 NLRB 25., .HOLLISTER, & , COMPAA7:Y . i167OrderIT IS HEREBY ORDERED thatthepetitionhereinbe,andit herebyis'dismissed.JOSEPHAND ALICE GABRIEL D/B/A HOLLISTER & COMPANYandINTER-NATIONAL UNION OF OPERATING ENGINEERS, STATIONARY LOCAL 39,AFL, PETITIONER.Case No. 20-RC-1115. July V, 1951Supplemental Decision and. Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Robert V. Magor, hear-ing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in coniiection with this case to a three-memberpanel [Members Houston, Reynolds, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act'2.The labor organization involved claims to represent certainemployees of the Employer.3.The question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section:9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit consisting of the Employer's station-ary engineers and ice pullers at its Hollister, California plant, exclud-ing supervisors.The Employer does not object to the unit sought.The. Employer is engaged in the manufacture and sale of. ice.TheEmployer's plant consists of a locker room, a cold storage room, a.cutting room, and a room known as the "ice plant," where the em-ployees sought by the Petitioner are engaged in manufacturing ice,loading ice into trucks, taking temperature and gauge readings, andoperating the fork lifts.These employees are also called upon to dothe work necessary for the operation of the cold, storage room.' In its Decision and Order of December 7, 1950,in this case(92 NLRB No.99), theBoard dismissed the instant petition on jurisdictional grounds. Subsequently, onFebruary 19, 1951, the parties filed a stipulation that the record be reopened and thatthe Board consider additional evidence supplied in the stipulation relating to theEmployer'soperations in commerce.An additional stipulation containing further com-merce data was submitted by the parties on May 2, 1951. Pursuant to these stipulationsthe Board has reopened the record and has determined,on the basis of the stipulatedevidence,that the Employer during 1950 supplied services and goods valued in excessof $50,000 to employers each of whom annually ships more than$25,000 worth of goodsout of State.We find, therefore,contrary to our finding in the Decision and Order ofDecember,7, 1950, that it would effectuate the policies of the Act to assert jurisdictionin this case.Hollow Tree Lumber Company,91 NLRB 635.Accordingly,the Decisionand Order of December 7, 1950, is hereby vacated, and the petition is reinstated.